Case: 1:18-cv-00259-SNLJ Doc. #: 69 Filed: 10/05/20 Page: 1 of 2 PageID #: 1089




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                              SOUTHEASTERN DIVISION

GEORGE F. ALDRIDGE, JR.,                      )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )       Case No. 1:18-cv-00259-SNLJ
                                              )
NINA HILL,                                    )
                                              )
               Defendant.                     )

                             MEMORANDUM AND ORDER

        This matter comes before the Court on plaintiff George Aldridge’s motions for

subpoena duces tecum, ECF #67, 68. Those motions are DENIED.

        Plaintiff continues to file new subpoena motions piecemeal, some seeking

information redundant to that which this Court has already considered and granted in its

prior orders. As part of this Court’s earlier consideration of plaintiff’s subpoena motions,

the Court explained to plaintiff that he must complete the subpoena forms provided to

him and send them back to the Court for review, approval, and forwarding to the U.S.

Marshall for service. Accordingly, rather than continue to file additional motions,

plaintiff should fill out the subpoena forms with any information he seeks from third

parties—to include those topics already approved in this Court’s prior Order, ECF #63.

Plaintiff is reminded that any information sought must be relevant and proportionate, see

ECF #56, n. 1. Plaintiff is further reminded that the discovery deadline is October 19,

2020.

        Accordingly,

                                             1
Case: 1:18-cv-00259-SNLJ Doc. #: 69 Filed: 10/05/20 Page: 2 of 2 PageID #: 1090




      IT IS HEREBY ORDERED that plaintiff George Aldridge’s motions for

subpoena duces tecum (ECF #67, 68) are DENIED.

      So ordered this 5th day of October 2020.




                                      STEPHEN N. LIMBAUGH, JR.
                                      SENIOR UNITED STATES DISTRICT JUDGE




                                          2
